Citation Nr: 0803980	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to January 
1986.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time the Board 
determined, in pertinent part, that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a right knee disorder.  In addition, 
the Board remanded the veteran's reopened claim to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC, 
for certain evidentiary and procedural development.  
Following the completion of the requested actions, the AMC 
has since returned the matter to Board for further review.  


FINDINGS OF FACT

1.  Chronic disability of the right knee is not shown in 
service or for years following the veteran's discharge from 
military service.  

2.  Many years after service, the veteran developed chronic 
disability of the right knee, inclusive of arthritis, that is 
not reasonably attributable to his period of military service 
or any event thereof, including a right knee injury of 1985.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor may arthritis of the right knee be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in June 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed in full to 
the extent possible, and it is of note that the veteran 
raises but one objection as to the AMC's completion of a 
specific remand request.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  That objection stems from the assertion 
advanced by the veteran's representative that, despite being 
requested to furnish a professional opinion, a VA examiner in 
May 2007 failed to offer such an opinion, thereby rendering 
such examination inadequate.  The Board's review of the 
opinion provided indicates that the May 2007 opinion 
substantially complies with the Board's remand directive, and 
it is quite clear from that opinion that the examiner found 
no nexus between in-service knee problems of the veteran and 
the ligament and meniscal tears requiring surgical repair in 
1996.  There was also provided an opinion that any 
relationship between the veteran's in-service right knee 
complaints and any subsequent developing right knee disorder 
was speculative, based on the absence of any showing of the 
chronic nature of the claimed disability.  Thus, the 
examination and resulting opinion are found to be adequate 
and there is otherwise no basis for corrective remand action.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of October 2001 and the AMC's 
correspondence of June 2006.  The appellant was thereby 
notified that he should submit all pertinent evidence in his 
possession and, in addition, was afforded the notice required 
under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant prior to entry the RO 
decision in April 2002 and complete VCAA notice, including 
that relating to Dingess/Hartman, was provided to the veteran 
at a point in time much subsequent thereto.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, at 
116; accord Sanders, at 10 ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders.  "[A]n error is not 
prejudicial when [it] did not affect 'the essential fairness 
of the [adjudication],'" id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim . . . ."  Mayfield, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in August 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
VCAA notice would not have operated to alter the outcome of 
the issues on appeal, in view of the fact that the record 
does not demonstrate a factual predicate for entitlement to 
service connection for either a gastrointestinal or a right 
knee disability.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains the veteran's service medical and personnel records, 
as well as many medical examination and treatment records 
compiled by VA and non-VA sources.  The veteran has been 
afforded multiple VA medical examinations since his discharge 
from service in 1986 and as there is no showing of chronic 
disability of his right knee in service or for many years 
after service or persuasive evidence of a nexus between an 
in-service right knee injury and current right knee 
disability, further VA medical examination or solicitation of 
additional medical opinion is unnecessary.  Accordingly, it 
is found VA has satisfied its duties under the VCAA.  


Governing Legal Authority

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as arthritis, becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown.  As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

Analysis

It is the veteran's primary contention that, while in boot 
camp, he was pushed and fell into a hole, thereby injuring 
his right knee.  He alleges that he was refused immediate 
medical care, but was treated subsequently for his knee pain 
and swelling, which continued to bother him throughout his 
period of military service and thereafter.   Allegations are 
advanced, to the effect that a diagnosis involving right knee 
pathology was not recorded in service or for some time 
thereafter, although medical assistance was sought for right 
knee pain.  He reports that right knee surgery was eventually 
required in 1996 for repair of meniscus and ligament tears 
and that he continues to experience significant disablement 
of his right knee.  

An enlistment medical examination was negative for any 
complaint or finding involving a right knee disorder.  
Beginning in late August 1985, various musculoskeletal 
complaints, including those pertaining to the right knee, 
were initially made known.  When first seen for evaluation of 
complaints of right knee pain and swelling in August 1985, 
clinical evaluation of the right knee was found to be normal.  
Further complaints continued to be voiced, and examination in 
September 1985 showed no objective abnormality of the right 
knee; the impression was of multiple somatic symptoms with 
back pain being predominant.  When seen in follow-up eleven 
days later, the veteran was found to be doing much better and 
he was without specific complaints so long as he was not 
returned to training.  The impression was of multiple 
somatizations of pain, resolved at this time.  

The veteran was again seen for evaluation of his complaint of 
right knee pain in early October 1985, when he denied having 
had any right knee problem prior to service or any injury in 
service.  Some tenderness on patellofemoral compression and a 
plus two lateral patellar displacement test were noted.  X-
rays of the right knee were reported to show no abnormality.  
Referral to a Medical Board based on unrelated disability 
followed, and during the course of the ensuing Medical Board 
evaluation, the veteran's prior complaints of knee pain were 
noted, but no findings or conclusions relating to the 
veteran's right knee were reached by the Medical Board or the 
resulting convening authority.  While in medical holding 
awaiting discharge, the veteran in January 1986 sought 
medical assistance for assorted complaints of musculoskeletal 
pain, with clinical examination showing a full range of 
motion of the right knee and no inflammation, deformity, 
retropatellar pain, or crepitus.  At about the same time, he 
advised another medical professional of the service 
department that he had hurt his knee on the third or fourth 
day of training and that he was not thereafter medically 
evaluated until his fourth or fifth day of training; his 
right knee pain was reported not to be one of his primary 
complaints when asked to define his principal problems.  

After service, the veteran underwent his initial VA medical 
examination in October 1986, which revealed a full range of 
painless knee motion and normal ligamentous strength.  There 
were no signs of synovitis or effusion.  Manipulation failed 
to reveal any signs of internal derangement.  X-rays of the 
right knee noted some possible thickening of the synovial 
membrane and a possibility of some fluid in the suprapatellar 
bursa.  The diagnosis was of a negative orthopedic 
examination.  

VA medical examination of the right knee in November 1990 
demonstrated that range of motion and X-rays were within 
normal limits.  There was no evidence of any active joint 
pathology or swelling of the knee joint.  The pertinent 
diagnosis was of a right knee strain, resolved.  

Private treatment records indicate post-service complaints of 
swelling, pain, giving away, and grinding of the right knee 
were initially made known by the veteran in June 1996.  At 
that time, physical examination demonstrated good ligamentous 
instability.  There was some crepitation deep in the knee on 
flexion and extension.  Also present were tenderness over the 
joint line and mild effusion.  X-rays were interpreted to be 
within normal limits.  In the examiner's opinion, there 
appeared to be significant internal derangement of the 
veteran's right knee.  Surgical intervention followed in 
August 1996 for repair of tears of the anterior cruciate 
ligament and the medial meniscus of the veteran's right knee.  

Progress notes compiled by a private medical professional in 
March 1999 identify the veteran's complaint of right knee 
pain.  Though crepitus was present, range of motion was 
intact.  

In a May 2002 decision, the Social Security Administration 
found the veteran disabled under the Social Security Act, 
effective from March 1999, due to various disorders, 
including a right knee disability.  Such decision contains a 
notation that medical evidence on file revealed that the 
veteran had injured his right knee during service.  

In a January 2002 statement from a private treating 
physician, it was indicated that the veteran suffered from 
knee pain with deceased muscle strength in the lower 
extremity.  Acccording to the veteran's medical records and 
his history, the physician opined that the veteran's injuries 
occurred in 1985 when he was in boot camp and that the 
injuries from which the veteran continued to suffer were a 
direct result of that boot camp accident.  Such physician, as 
well another private treating physician, further reported in 
March 2002 that there was present osteoarthritis of the 
veteran's right knee.  Subsequently developed private medical 
records continue to identify the veteran's right knee 
complaints and associated pathology.  

In order to explore more fully the relationship between the 
veteran's right knee injury in service and current disability 
of his right knee, the Board by its June 2006 remand 
requested that a VA medical examination and opinion be 
obtained.  That examination was conducted in May 2007, 
findings from which culminated in entry of a clinical 
assessment of residuals of anterior cruciate arthroscopic 
surgery consisting in part of instability, limitation of 
motion, tenderness, and pain.  On the basis of such 
examination and a review of the claims folder, the examiner 
indicated that he was unable to relate the veteran's anterior 
cruciate ligament problem and surgical repair of that 
ligament to his period of military service, given that ten 
years had elapsed before onset of the ligament damage.  
Whether the veteran had a lesser or minor knee problem in 
service that persisted after service was, in the examiner's 
opinion, speculative inasmuch as multiple VA medical 
examinations after service showed no indication of a chronic 
or persistent right knee disorder.  In the examiner's view, 
there was no documentation as to the chronicity of the 
veteran's claimed right knee disorder after service and prior 
to the 1996 ligament repair.  

On the basis of service medical records and the veteran's 
credible account of the in-service injury to his right knee, 
the occurrence of that injury during the first few days of 
training in 1985 is conceded.  That in-service injury cannot, 
however, reasonably be found to have resulted in chronic 
disability of the veteran's right knee either in service or 
thereafter, based on the largely negative clinical and X-ray 
findings compiled in service following the occurrence of that 
injury and the absence of right knee pathology on VA medical 
examinations conducted during post-service years, first in 
October 1986, and then in December 1990.  Despite the 
veteran's assertions that he sought and received medical 
assistance in the immediate post-service years for his right 
knee complaints, none is shown until many years after his 
service separation.  To that extent, the veteran's otherwise 
credible testimony as to the occurrence of knee pain and 
swelling following the right knee injury in 1985 is not 
corroborated or otherwise supported by contemporaneously 
recorded medical records or other evidence.  

The first post-service documentation of a right knee 
complaint was not made known by the veteran until June 1996, 
approximately ten years following the veteran's discharge 
from service.  And, it was from that point in time that the 
existence of chronic disability of the right knee, manifested 
by osteoarthritis among other things, was initially shown.  
Although there is medical evidence in the form of a 2002 
medical opinion linking the veteran's in-service right knee 
problems to present day disability of his right knee, such 
opinion is reported to have been based on "medical records 
and history," but it is unclear what medical records the 
private physician actually reviewed in linking the entities 
in question.  The more persuasive opinion is the one set 
forth by the VA examiner in May 2007 which found no nexus 
between inservice knee problems of the veteran and the 
ligament and meniscal tears requiring surgery in 1996 and no 
chronicity of any right knee disorder in service or 
thereafter, which was premised on a review of service medical 
records and all of the pertinent evidence of file.  A 
detailed rationale is furnished in connection with the 2007 
opinion, but the foundation and rationale for the 2002 
opinion are lacking.  To that end, far greater probative 
weight must be accorded the opinion of the VA examiner in 
2007.  

In all, a preponderance of the evidence is against the 
veteran's reopened claim of entitlement to service connection 
for a right knee disorder.  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


